Citation Nr: 1644167	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease) (arthritis disorder).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to September 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the VA RO in Atlanta, Georgia.

Although the Veteran initially requested a Board hearing at his local RO on his March 2013 substantive appeal, in an August 2014 written statement he clearly withdrew his request for a Board hearing.  Accordingly, no hearing was provided.  38 C.F.R. § 20.704(e).

These issues were remanded by the Board in August 2015 for further development, to include requesting Social Security Administration (SSA) records and requesting medical opinions and rationales, which has since been conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Arthritis was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show degenerative arthritis to be etiologically related to a disease, injury, or event in service.	

2.  Arthritis of the back was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a back disorder to be etiologically related to a disease, injury, or event in service.	

3.  Diabetes mellitus was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show diabetes mellitus to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts have previously been made to obtain the Veteran's complete service treatment records.  A February 2004 response from the National Personnel Records Center (NPRC) revealed that the Veteran's medical and dental records were fire related.  It is clear from the statements of the Veteran and his representative that he had knowledge of his missing service treatment records.  Additionally, the Board notes that an October 2015 response from SSA revealed that the Veteran's medical records had also been destroyed and the Veteran was notified of such in a November 2015 letter.  All records identified by the Veteran as relating to these particular claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In January 2016, the Veteran was provided pertinent VA examinations related to his arthritis claim, at which the appropriate diagnostic tests and studies were conducted.  A medical opinion pertaining to the etiology of the Veteran's arthritis was provided based upon a review of the VBMS file and supported by a detailed rationale.  As such, the Board finds the January 2016 VA examinations and opinion to be sufficient upon which to base a decision with regard to the Veteran's degenerative arthritis claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's back disorder and diabetes mellitus claims, the Board notes that VA opinions regarding the etiology of these disorders were not obtained.  In this regard, the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

As will be discussed in further detail below, the Board notes that there is no competent evidence linking the Veteran's back disorder and diabetes mellitus to service, and no consistent, credible lay evidence of continuity of symptomatology suggesting an association to service.  The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran not proffered credible, consistent lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  He has never indicated that his diabetes mellitus began during service, and he specifically indicated at the January 2016 VA examination that his back complaints began in 2004.  Moreover, the claims file contains no medical evidence documenting these claimed conditions for several decades after service.  Thus, as there is no competent evidence suggesting an association between these current disabilities and service, and no credible, consistent lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA opinion is not warranted.

Additionally, with regard to the Veteran's lay assertions regarding a relationship between these disabilities and his service, the Board notes that a conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a Veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis and diabetes mellitus are each listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's arthritis and diabetes mellitus claims.  


As an initial matter, the Board notes the Veteran argues his claims must be granted because his service records have been lost.  When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).


1.  Entitlement to service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease) (arthritis disorder).

The Veteran is seeking service connection for degenerative arthritis.  Specifically, the Veteran asserts that he developed arthritis while on active duty due to cold weather exposure. 

Regrettably, the Veteran's service treatment records are not available for review. 

Post-service x-ray reports reflect that that the Veteran has degenerative arthritis of the cervical spine, lumbar spine, bilateral shoulders, bilateral ankles, bilateral hands, bilateral hips, bilateral knee, and bilateral knees.  See January 2016 letter from VA examiner and January 2016 VA examination reports. 

In an August 2010 letter, Dr. M. opined that the Veteran's osteoarthritis is likely as not related to his active duty service.

In the August 2015 remand, the Board found that this statement is not an adequate medical opinion, as no rationale was provided.  This statement is merely the physician's conclusion without a discussion of the facts and medical evidence in this case to support such a conclusion.  As such, the Board remanded this issue in August 2015 in order to obtain a rationale from Dr. M.  In response to April 2016 and June 2016 requests, Dr. M produced additional private treatment records, none of which provided a rationale for the August 2010 opinion.  The letters properly informed him that he needed to discuss the facts and medical evidence that led to his prior opinion, but he did not do so.

In January 2016, the Veteran underwent pertinent VA examinations.  Upon review of the claims file and examination of the Veteran, the January 2016 examiner determined that the Veteran's claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there is insufficient evidence in the available records upon which to base a nexus opinion between the Veteran's military service and the development of his degenerative joint disease of the various joints decades later.  The examiner noted that it is significant that both the Veteran and his spouse stated that the Veteran's primary civilian occupation during most of his life was as a granite worker.  This occupation involves a great deal of heavy lifting as well as manipulation of heavy tools.  Such activities cause a great deal of "wear and tear" on the spine and the joints over the years.  In addition, according to the latest information from the National Institutes of Health, "Osteoarthritis is a normal result of aging.  It is also caused by 'wear and tear' on a joint.  It is mainly related to aging."  According to the Centers for Disease Control (CDC), degenerative arthritis is the most common form of arthritis.  According to the CDC, "In 2010-2012, 49.7% of adults 65 years or older reported doctor-diagnosed arthritis."

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  As noted above, the Board finds the August 2010 private opinion is not probative on this matter, as no rationale was given and the physician provided no discussion regarding the Veteran's medical history.  To the contrary, the January 2016 VA examiner specifically did not link the Veteran's arthritis to service, and in doing so, discussed the Veteran's post-service civilian occupation and referenced literature referring to osteoarthritis as a normal result of aging.  As such, the Board finds the January 2016 VA opinion is the most probative medical evidence of record on the matter.  There is no probative medical evidence to the contrary on this matter. 

The Board notes the Veteran's assertions that his degenerative arthritis is specifically due to his military service, to include cold exposure during military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of being exposed to cold weather during service.  However, the Board finds that the causes of his currently diagnosed degenerative arthritis are not capable of lay observation, as the Veteran does not have training in orthopedic diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current degenerative arthritis and his service exists.

By contrast, the medical professional who provided the January 2016 opinion reviewed the Veteran's VBMS file and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's arthritis is not related to service.  As such, the Board places the most significant weight on the January 2016 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease) (arthritis disorder), must fail on a direct basis.  See Shedden, supra.

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated arthritis of any kind to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis.

With regard to the issue of continuity of symptomatology for his arthritis under 38 C.F.R. § 3.303(b), the Board finds that it is not clear from the Veteran's statements that he is reporting a continuity of symptomatology for arthritis since his active duty service.  For example, in the January 2016 VA examination reports, the Veteran indicated that only his bilateral ankle pain existed since service.  He complained of bilateral knee and hip pain and neck pain for several years but did not specifically date these symptoms back to service.  He reported an onset of bilateral shoulder pain since the 1990s and bilateral hand pain for the past 30 years.  With regard specifically to his ankle pain, the Board acknowledges that his ankle pain was noted as far back as 1993 and 1994 in private treatment records from Dr. L.L.M., M.D.  However, the Veteran did not indicate in these treatment records that he has been experiencing ankle pain since 1957.  Moreover, a December 1994 x-ray of the right ankle noted no definite fractures following a right ankle sprain and gave no indication of degenerative joint disease.  In short, while the Veteran indicated at the January 2016 VA examination that he experienced ankle pain since service, there is no medical evidence of record to support that the Veteran demonstrated arthritis of any kind to a compensable degree within one year of discharge from active duty.  

In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of degenerative arthritis to service or documenting continuity of symptomatology to a compensable degree dating back to or within 1 year of service, the January 2016 VA opinion specifically did not link the Veteran's degenerative arthritis to service, the Veteran is not competent to link this disorder to his active duty service, and there is no medical evidence of this disorder for over 30 years after service.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease) (arthritis disorder), and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for a back disorder and for diabetes mellitus.

The Veteran is seeking service connection for a back disorder and for diabetes mellitus.  Specifically, the Veteran asserts that he developed a back condition and diabetes mellitus as a result of cold weather exposure while serving in Europe during active duty. 

Regrettably, the Veteran's service treatment records are not available for review. 

Post-service medical evidence documents diabetes mellitus and arthritis of the lumbar spine, as well as spondylolisthesis and lumbar spinal stenosis.

As noted above, in an August 2010 letter, Dr. M. opined that the Veteran's osteoarthritis is likely as not related to his active duty service.  However, again, for the reasons stated above, the Board has found this is not an adequate or probative opinion, as no rationale was provided and the physician did not discuss the facts and medical evidence in his case. 

In January 2016, the Veteran underwent a VA examination, at which he reported experiencing back pain approximately 12 years ago and was diagnosed with degenerative joint disease.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Upon review of the claims file, the Board finds no adequate or probative medical evidence to suggest that the Veteran's back disorder and diabetes mellitus began in or were related in any way to his active military service.  

Moreover, the Board notes that the medical evidence does not document back complaints until the 1990s and does not document diabetes mellitus until the early 2000s.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson, supra. 

The Board notes the Veteran's assertions that his back condition and diabetes mellitus are due to his military service, to include cold exposure during military service.  Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of being exposed to cold weather during service.  However, the Board finds that the causes of his currently diagnosed back condition and diabetes mellitus are not capable of lay observation, as the Veteran does not have training in orthopedic or endocrine diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current back condition and diabetes mellitus and his service exists.

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated arthritis of the back or diabetes mellitus to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the back and diabetes mellitus cannot be granted on a presumptive basis.

With regard to the issue of continuity of symptomatology for his arthritis of the back and diabetes mellitus under 38 C.F.R. § 3.303(b), the Board finds that it is not clear from the Veteran's statements that he is reporting a continuity of symptomatology related to arthritis of the back and diabetes mellitus since his active duty service.  As noted above, the Veteran specifically reported at the January 2016 VA examination that he began experiencing back pain approximately 12 years ago.  The Veteran has never reported a continuity of symptomatology related to diabetes mellitus dating back to 1957.

In summary, the Board finds that there is no adequate or probative medical evidence linking current diagnoses of a back disorder and diabetes mellitus to service, the Veteran has not provided consistent reports of continuity of symptomatology related to these disorders dating back to his service, he is not competent to link these disorders to his active duty service, and there is no medical evidence of either disorder for over 35 years after service.  As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a back disorder and for diabetes mellitus, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for degenerative arthritis (also claimed as chronic arthritis and degenerative joint disease) (arthritis disorder) is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


